DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, as to the point that the applied prior arts fail to disclose the concentration of the cationic polymer as the claim 1 is amended now, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants also argue that Kurii discloses that the concentration of the cupric ions and the halide ions is 0.01 to 20 wt % [0035] and [0041], respectively, which is a very wide range of concentration but does not explicitly discloses a concrete example of a microetching agent having a chloride ions concentration of 0.005 to 0.1 mol/L.
In response, examiner states that the argument is not persuasive because Kurii’s teaching of the halide ions is 0.01 to 20 wt % [0041], which overlaps the claimed range of 0.005 to 0.1 mol/L. It is noted that applicant acknowledged that halide ion (chloride ion) concentration of 0.005 to 0.1 mol/L equates 0.018 to 0..55 wt% (see the response page 7 of dated 1/12/2021). Therefore, Kurii’s teaching of 0.01 wt% reads on the lower range of the claimed limitation.
However, a new rejection applies as the claim 1 is amended now.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al (US 5,965,036).
Maki et al disclose a micro-etching solution comprises a cupric ion source, a cationic polymer compound having a molecular weight of at least 1000, in the amount equates 0.01 ppm to 1000 ppm), preferably 0.00001 to 0.5% by weight (col. 1, lines 45-col.32), the composition also comprises an organic acid and a halide ion source (col. 2, lines 33-41).
Wherein, the cupric ion comprises cupric chloride and the content of the cupric ion source compounds in the composition of the present invention in terms of the amount of metallic copper is 0.01 to 20% by weight (col.2, lines 42-48), which appears to be encompasses the claimed range as the context of the instant claim 3.

Maki et al disclose that the halide ion in the micro-etching solution is preferably 0.01 to 20% by weight, more preferably 0.1 to 20% by weight for forming a copper layer surface excellent in adhesion (col.3, lines 14-30); and assuming potassium chloride being the halide ion source, potassium chloride has about 47.5 percent of chloride, therefore there is about 0.043 to 82.537 grams/liter of chloride in the solution. The amount of grams/liter, given chloride has a molecular weight of 35.4, converts 0.0012 to 2.325 mol/L of chloride in the solution.  
It is noted that applicant acknowledged that halide ion (chloride ion) concentration of 0.005 to 0.1 mol/L equates 0.018 to 0.355 wt% (see the response page 7 of dated 1/12/2021). Therefore, Maki’s teaching of 0.01 wt% overlaps the lower range of the claimed limitation.
It is also noted that Maki et al fails to teach applicants “entire” claimed range of 0.005 to 0.1 mol/L. However, Maki et al teach a range of 0.0012 to 2.325 mol/L, which overlaps applicants’ claimed range. As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any 
In the above teaching, Maki et al disclose no azole-containing component being used in the micro-etching solution, so it reads on the claimed limitation of the micro-etching agent is free from cupric complex of azoles”.
With respect to claim 2, Maki et al may not explicitly disclose a molar concentration of the cupric ions is 2.2 times or more of the molar concentration of the chloride ions. However, the differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713